--------------------------------------------------------------------------------

Exhibit 10.2


STOCK CONVERSION AGREEMENT


THIS STOCK CONVERSION AGREEMENT (the “Agreement”) is made and entered into
effective as of May 20, 2011 (the “Effective Date”), by and between Eagle Ford
Oil & Gas Corp (Formerly ECCO Energy Corp)., a publicly traded Nevada
corporation (hereinafter “ECCE” or the “Company”) with its principal place of
business located at 3315 Marquart St., Suite 206, Houston, TX 77027, and
_____________________, (hereinafter referred to as “Preferred Stockholder”),
whose address is ______________________.
 
R E C I T A L S


WHEREAS, on or about March 27, 2007, the Preferred Stockholders were issued
________________________________ shares of ECCO Series D Preferred Stock
("Series D Preferred"), $0.001 par value, pursuant to a Certificate of
Designation of Series D Convertible Preferred Stock of ECCO Energy Corp.; and


WHEREAS, the Preferred Stockholder have elected by majority under the terms of
the rules of the issuance that they wish to convert all of the Series D
Preferred into Common Stock and Common Stock Warrants of Eagle Ford Oil & Gas
Corp formerly known as ECCO Energy Corp. ("Conversion Common Stock"), $0.001 par
value.


NOW, THEREFORE, in consideration of the foregoing and of the mutual obligations
herein contained, it is agreed as follows:


1.           Automatic Conversion. Concurrent with the execution of this
Agreement, all of the shares of Preferred Stock held by Preferred Shareholder
shall automatically convert into _______ shares of Common Stock of the Company
(such shares shall be referred to hereinafter as the “Conversion Common Stock
"). The number of Conversion Common Stock shares being issued having been
determined in accordance with the calculations set forth in Exhibit “A” attached
hereto and made a part hereof for all purposes.


2.           Issuance of New Certificates. Concurrent with the execution of this
Agreement, the Preferred Stockholder shall deliver his original stock
certificates representing all of his Preferred Stock that is being converted to
Conversion Common Stock. Promptly following the Company's receipt of the
original stock certificates from the Preferred Stockholder, the Company, at its
expense, shall deliver to the Preferred Stockholder, in his name, a certificate
representing the number of fully paid and non-assessable Conversion Common Stock
shares into which the Preferred Stock has been converted in accordance with the
provisions of Section 1 above.


3.           Representations and Warranties of the Company. The Company
represents and warrants to the Preferred Stockholder as follows:


a.           Organization and Good Standing. The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Nevada with full power and authority to enter into and perform the transactions
contemplated by this Agreement.


b.           Performance of This Agreement. The execution and performance of
this Agreement and the issuance of the Conversion Common Stock shares
contemplated hereby have been authorized by the board of directors of the
Company.


c.           Legality of Shares to be Issued. The Shares to be issued by the
Company pursuant to this Agreement, when so issued and delivered, will have been
duly and validly authorized and issued by the Company and will be fully paid and
nonassessable.


4.           Representations and Warranties of the Preferred Stockholder. The
Preferred Stockholder represents and warrants to the Company that he is the
record owner of Three Hundred Three Thousand Nine Hundred and Thirty Six
(303,936) shares of ECCE Series D Preferred Stock and that such are free and
clear of any liens, pledges or encumbrances.


5.           Mutual Releases.  The mutual releases given below are in
consideration of each other and the issuance of shares as set forth above.

 
1

--------------------------------------------------------------------------------

 

a.           ECCE, together with its past or present officers and directors,
hereby jointly and severally completely release and forever discharge the
Preferred Shareholder and his past and present personal representatives,
attorneys, heirs, executors, successors and assigns from any and all past and
present claims, demands, obligations, actions, causes of action, rights,
damages, costs and liabilities of any nature whatsoever, related to or arising
out of any right, claim, cause of action, suit, debt, whether known or unknown,
both at law and in equity, which ECCE  may now have, or may have ever had,
regardless whether asserted or not, legal or contractual, and whether arising
out of written documents or undertakings, fraud, misrepresentation, course of
conduct, tort, or statutory or regulatory, against Preferred Stockholder arising
prior to the Effective Date and for any reason whatsoever related to the
purchase, sale, issuance, conversion or exchange of common stock or preferred
stock, except for such rights or claims arising under or resulting from this
Mutual Release.


b.          Preferred Stockholder, together with his past and present personal
representatives, attorneys, heirs, executors, successors and assigns, hereby
jointly and severally completely release and forever discharge ECCE  and its
past and present officers and directors except Sam Skipper, individually only,
from any and all past and present claims, demands, obligations, actions, causes
of action, rights, damages, costs and liabilities of any nature whatsoever,
related to or arising out of any right, claim, cause of action, suit, debt,
whether known or unknown, both at law and in equity, which Preferred Stockholder
may now have, or may have ever had, regardless whether asserted or not, legal or
contractual, and whether arising out of written documents or undertakings,
fraud, misrepresentation, course of conduct, tort, or statutory or regulatory,
against ECCE arising prior to the Effective Date and for any reason whatsoever
related to the purchase, sale, issuance, conversion or exchange of common stock
or preferred stock, except for such rights or claims arising under or resulting
from this Mutual Release.


6.           Each of the parties acknowledge, represent, warrant, and confirm as
to their own respective actions the following: (a) the execution of this
Agreement is not based on reliance upon any promise, representation,
understanding, or agreement not expressly set forth herein and no party has made
any promise or representation to the other not expressly set forth herein; (b)
the execution of this Agreement is each above-named party's free and voluntary
act without duress, coercion, or undue influence exerted by or on behalf of any
other party; (c) the parties are not under any form of legal disability or
incapacity at the time they sign this Agreement; and (d) the execution of this
Agreement is not in any way an admission of any fault or liability by any party
whatsoever.


7.           The parties agree that if any of the provisions of this Agreement
shall be invalid, illegal, or unenforceable in any respect, the validity,
legality, and enforceability of the remaining provisions will not be affected or
impaired.


8.           Each of the parties acknowledge that they each have read and
understood the provisions of this Agreement prior to its execution, and that
each signs this Agreement with full knowledge and understanding of the
consequences of their acts.


9.           This Agreement: (a) shall be interpreted and construed under the
laws of the State of Texas; (b) shall be modified or amended only by writing
executed by the parties hereto; and (c) may be executed in several counterparts,
and by the parties hereto in separate counterparts, and each counterpart, when
executed and delivered, shall constitute an original Agreement enforceable
against all who signed it without production of or accounting for any other
counterpart, and all separate counterparts shall constitute the same agreement.


EXECUTED effective as of the Effective Date.



 
Eagle Ford Oil & Gas Corp.
             
Richard Adams, President
     
Preferred Stockholder
       

 
 
2

--------------------------------------------------------------------------------